UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4233
DOUGLAS LEE LITTLE, SR.,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
               Richard L. Voorhees, District Judge.
                           (CR-00-27-V)

                  Submitted: November 27, 2001

                      Decided: December 11, 2001

     Before LUTTIG, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Scott H. Gsell, Charlotte, North Carolina, for Appellant. Douglas
Scott Broyles, OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. LITTLE
                               OPINION

PER CURIAM:

   Douglas Lee Little, Sr., appeals his conviction and the sentence
imposed by the district court following his guilty plea to conspiracy
to distribute and possess with intent to distribute cocaine and cocaine
base in violation of 21 U.S.C.A. §§ 841(a)(1), 846 (West 1999).
Counsel has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967). Counsel states there are no meritorious issues for
appeal, but contends on Little’s behalf that Little received ineffective
assistance of counsel. Little has filed a pro se supplemental brief in
which he contends his counsel was ineffective and that his plea was
neither knowing nor voluntary. Finding no reversible error, we affirm.

   Claims of ineffective assistance of counsel are generally not cogni-
zable on direct appeal. United States v. King, 119 F.3d 290, 295 (4th
Cir. 1997). To allow for adequate development of the record, claims
of ineffective assistance of counsel must ordinarily be pursued in a 28
U.S.C.A. § 2255 (West Supp. 2000) motion. United States v. Hoyle,
33 F.3d 415, 418 (4th Cir. 1994). An exception to this general rule
applies when the record conclusively establishes ineffective assis-
tance of counsel. King, 119 F.3d at 295. A review of the record does
not conclusively establish ineffective assistance of counsel, and Lit-
tle’s ineffective assistance claims are therefore not cognizable in this
direct appeal.

   In his pro se supplemental brief, Little contends his plea was not
knowing because he did not know he would receive such a lengthy
sentence. This court generally reviews the adequacy of a guilty plea
de novo, but in the Rule 11 context, violations are evaluated for harm-
less error. United States v. Damon, 191 F.3d 561, 564 n.2 (4th Cir.
1999) (citing United States v. Goins, 51 F.3d 400, 402 (4th Cir.
1995)). A careful review of the record shows that any potential error
was harmless.

   Pursuant to Anders, we have reviewed the record and find no error.
Accordingly, we affirm Little’s conviction and sentence. This court
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
                        UNITED STATES v. LITTLE                        3
client requests a petition be filed, but counsel believes such a petition
would be frivolous, then counsel may move in this court for leave to
withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                            AFFIRMED